           Case 1:20-cv-01014-RA Document 22 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                     USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
 LUIS FONSECA, individually and as                                   DOC#:
 guardian of P., his teenage daughter, an                            DATE FILED: 4-29-20
 Infant,

                             Plaintiff,
                                                                       20-CV-1014 (RA)
                        v.                                                  ORDER
 CITY OF NEW YORK, NEW YORK CITY
 DEPARTMENT OF EDUCATION, JANICE
 BRUCE, AND MIGUELINA URENA,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this

case in person. Counsel should still submit their joint letter and proposed case management plan

by May 1, 2020, as directed in the Court’s February 11, 2020 Order. If the parties are unable to

submit their joint letter and case management plan by May 1st, they shall request an extension to

do so. In their joint letter, the parties should also indicate whether they can do without a conference

altogether. If so, the Court may enter a case management plan and scheduling order and the parties

need not appear. If not, the Court will hold the initial conference by telephone. In any event,

counsel should review and comply with the Court’s Emergency Individual Rules and Practices in

Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      April 29, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
